Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elliot Karlin (Reg. No. 72,946) on 18 June 2021.

The application has been amended as follows: 

In Claims: 

Claim 1 (Currently Amended):
	…
	One or more first threads running within said first process on a particular node, said one or more first threads establishing a connection for one or more clients and the particular database;
…
particular node.

Claim 2 (Currently Amended):
	… 
	Selecting a second particular node to create a new process to associated with the second particular database
	Creating a new process on the second particular node to associate with the second particular database; and
…

Claim 3 (Currently Amended):
The method of claim 2, wherein selecting the second particular node is based, in part, on the load of the second particular node. 

Claim 4 (Currently Amended):
…
Wherein the first process associated with the particular database is full; 
…

Claim 5 (Currently Amended):
…
Wherein the first process associated with the particular database is full, and the particular node is full; 
…

Claim 9 (Currently Amended):
…
One or more first threads running within said first process on a particular node, said one or more first threads establishing a connection for one or more clients and the particular database; 
…
Said respective second thread for each said request storing data blocks from said particular database in the respective local memory of said particular node. 

Claim 10 (Currently Amended):
…
Instructions which, when executed by one or more hardware processors, cause selecting a second particular node to create a new process to associated with the second particular database; 
Instructions which, when executed by one or more hardware processors, cause creating a new process on the second particular node to associated with the second particular database; 
…

Claim 11 (Currently Amended):
… 
Wherein selecting the second particular node is based, in part, on the load of the second particular node. 

Claim 12 (Currently Amended): 
…
Wherein the first process associated with the particular database is full, 
…

Claim 13 (Currently Amended): 
…
Wherein the first process associated with the particular database is full, and the particular node is full, 
…

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicants arguments submitted on 16 March 2021 are persuasive and the rejections are withdrawn. The prior art of record does not show the entirety of the claims, including, while one or more first threads are running within a first process, identifying the first process as a process in which to create a thread for said each request to establish a connection to the particular database based on the data associated the first process with said particular database, in the context of the remainder of the claimed limitations, such as the memory structure between the multinode system, the threads each establishing a connection to a particular database, the creation of a second thread, and the second thread storing datablocks from said particular database in the respective local memory of the node. The prior art of record does not anticipate or render obvious the entirety of the claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152